Citation Nr: 1134086	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  04-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral forearm disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978, and from February 1981 to May 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal. 

In November 2007, November 2008, and July 2010, the Board remanded the appeal for additional development.


FINDING OF FACT

The Veteran's current bilateral forearm disability manifested by intermittent swelling first manifested in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral forearm disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.03(d) (2010).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he suffers from a bilateral forearm disability that is related to his active service.  Specifically, the Veteran contends that he developed intermittent swelling of his bilateral forearms during his second period of active service and has continued to experience intermittent swelling since that time.  

Service medical records from the Veteran's first period of active service are negative for complaints or clinical findings related to the bilateral wrists or forearms, aside from a July 1975 request for removal of a wart located on the Veteran's left wrist.  Clinical evaluation of the upper extremities during an August 1978 separation examination was normal.

A review of service medical records from the Veteran's second period of active duty shows that in March 1984 the Veteran reported to sick call with complaints of a two week history of right wrist pain after weight-lifting for physical training.  Physical examination revealed equal strength of both wrists, with the right wrist being noted to be larger than the left.  He had tenderness to deep palpation.  The Veteran was noted to be right-handed.  The assessment was tendon injury of the right wrist.  He was prescribed pain medication and instructed to avoid heavy lifting for four days.  A week later, the Veteran was seen for follow up and his right wrist was noted to be swollen with a little discoloration and tenderness.  Range of motion of the right wrist was still limited.  Aspirin and use of a Ace wrap were recommended, and the Veteran was instructed to avoid lifting greater than 15 pounds.  

Several days later in March 1984, the Veteran presented to sick call with complaints of swelling and pain in both wrists.  It was noted that the right wrist symptoms started two weeks prior, and that he woke up that morning with swelling of the left wrist and a painful knot on his left forearm.  It was noted that his father had similar lumps.  Hyperextension and touching of the swollen areas were both painful.  The Veteran also reported a history of mild morning stiffness.  He reported that his swelling began one month after recent sexual contact.  Objective examination revealed both wrists and the lower one-third of the forearms to be swollen and painful to the touch.  There was also weakness of grasp in both hands and tender swelling about one inch over the dorsum of the left forearm.  An assessment was made of rule out rheumatoid arthritis and possible gonorrheal arthritis.  

Thereafter, the Veteran returned to sick call with complaints of increased swelling and pain in the left forearm, but with some resolution of the swelling in the right forearm.  The Veteran reported that in the morning, his forearm throbbed but tended to improve during the day.  Physical examination revealed noticeable swelling of the soft tissue from the left forearm to the wrist, and decreased grip strength, bilaterally.  The Veteran also had loss of hyperextension of both hands, noted to be between 20 and 30 degrees.   The assessment was possible autoimmune tendonitis or rheumatoid arthritis.  The Veteran was scheduled for further testing.  

The Veteran was next seen approximately one week later in April 1984.  At that time, he had swelling and pain of both wrists and forearms, with no improvement or worsening.  The assessment was tendonitis, rule out rheumatoid arthritis.  He was started on a trial of Cortisone.  On evaluation approximately two weeks later, the Veteran had finished his Cortisone therapy.  He had some improvement of pain but no change in swelling.  Physical examination revealed two distinct nodules on the right forearm over the ulnar side.  He had improvement of his grip strength, particularly on the right.  There was no evidence of splenomegaly.  The rheumatoid arthritis titre was negative.  The Veteran was assessed with rheumatoid arthritis and started on Salicylate therapy.

In May 1984, the Veteran still had swelling of both wrists, but was found to have full range of motion of the wrists.  Overuse injury was assessed.  In June 1984, the Veteran was found to have persistent swelling and tenderness over the exterior tendons in the left distal lower arm.  Flexion of the wrist and full extension of the fingers elicited pain.  The assessment was tenosynivitis.  The Veteran's wrist and hand were wrapped for complete immobilization.  

There is no separation examination report from the Veteran's second period of active duty, and therefore, any complaints or clinical findings related to the upper extremities at separation are unknown.  Although there is a copy of a September 1985 service examination report in the Veteran's service medical records, which shows a normal clinical evaluation of the upper extremities, the Board observes that the examination report identifies an individual other than the Veteran as the subject of the examination. 

Post service medical records are scant and negative for complaints or clinical findings related to the bilateral forearms or wrists.  The Veteran has testified that he has not sought treatment for his upper extremity symptoms due to lack of transportation.

The Veteran underwent VA examination of his arms in May 2003.  At that time, the Veteran reported a history of intermittent swelling of his forearms since his second period of active service.  He described experiencing sharp pain when lifting heavy objects but otherwise stated that he did not experience pain.  He described his condition as an occasional problem.  Physical examination revealed mild swelling at the distal forearms, bilaterally.  He had elbow flexion to 145 degrees bilaterally, extension to 0 degrees bilaterally, forearm pronation to 80 degrees bilaterally, supination to 80 degrees bilaterally, wrist palmar flexion to 80 degrees bilaterally, dorsiflexion to 70 degrees bilaterally, ulnar radiation to 45 degrees bilaterally, and radial deviation to 20 degrees bilaterally.  X-ray examination of the forearms revealed no abnormalities.  The diagnosis was bilateral forearm swelling with no functional loss of range of motion due to pain.  The examiner did not opine as to whether the Veteran's current swelling of the bilateral forearms was related to the swelling for which he was treated during active service.

In March 2006, the Veteran testified before the RO that he began experiencing swelling in his forearms and wrists in service and received treatment for it.  However, he testified that the cause of his symptoms was never determined.  He testified that he continued to experience intermittent swelling after discharge from service.  However, due to transportation issues, the Veteran was not receiving treatment from a doctor for his symptoms.  He did report the use of over the counter Icy Hot with some relief.

The Veteran underwent a second VA examination in October 2010 during which he reported an onset of swelling in his wrists and forearms in 1986 while performing physical training.  He reported treatment at the time with medications.  He also reported that he was seen for his symptoms one time at a VA hospital about 10 years prior but that no diagnosis or treatment were rendered at that time.  His current symptoms included intermittent throbbing and swelling of the forearms and wrists when performing grabbing or twisting motions.  He reported flare-ups every two days, but was not taking any medication for his symptoms.  He reported no problems with activities of daily living and no use of an assistive device. 

Physical examination revealed no evidence of tenderness, swelling, heat, redness, atrophy, or weakness of either the wrist or forearm, bilaterally.  The right wrist showed palmar flexion to 45 degrees and dorsiflexion to 50 degrees.  Supination was to 90 degrees, pronation was to 90 degrees, radial deviation was to 30 degrees, and ulnar deviation was to 35 degrees.  The left wrist showed dorsiflexion and palmar flexion to 50 degrees, supination and pronation to 90 degrees, radial deviation to 20 degrees, and ulnar deviation to 30 degrees.  There was no loss of function with repetitive motion due to pain, fatigue, weakness, or incoordination, bilaterally.  X-ray examination of the forearms revealed no abnormalities.  The examiner found no evidence to support a clinical diagnosis in either the wrist or forearm, bilaterally.  The examiner then noted a review of the claims file and opined that the condition for which the Veteran was treated in service did not cause or result in his present status.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the October 2010 VA examiner's opinion, indicating that the condition for which the Veteran was treated in service did not cause or result in his present status, is inadequate for rating purposes.  The examiner did not provide any rationale for the opinion, which weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Furthermore, the examiner did not adequately address the Veteran's competent statements regarding a continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the October 2010 VA opinion is accorded little probative weight.

In contrast, the Board finds that the Veteran's lay statements, indicating that he has experienced swelling in his bilateral forearms since service, to be probative and persuasive evidence.  The Veteran is competent to testify regarding his upper extremity symptoms, which are capable of lay observation, and his testimony in this regard in considered credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, the Board finds that the Veteran's testimony is credible evidence of a continuity of bilateral forearm swelling that first manifested in service.

The Board acknowledges that no forearm swelling was found during the most recent VA examination in October 2010, and further, that the VA examiner concluded that there was no evidence to support a clinical diagnosis in either the wrist or forearm.  However, the record shows that the Veteran was previously diagnosed with bilateral forearm swelling by a May 2003 VA examiner and has presented competent lay testimony of chronic swelling in his bilateral forearms during the pendency of this appeal.  Thus, notwithstanding the October 2010 VA examiner's findings, evidence of a current disability has been presented during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Moreover, the Veteran has consistently characterized his condition as intermittent or occasional as opposed to constant.  Therefore, the absence of forearm swelling on a single day that happened to coincide with the October 2010 VA examination is not fatal to the Veteran's claim.

Based on the foregoing, the Board finds that the record supports entitlement to service connection for a chronic bilateral forearm disability, manifested by intermittent swelling, that first manifested in service.  Service medical records document ongoing treatment for swelling of the forearms during service, and the Veteran has provided competent and credible lay testimony that his current symptoms have persisted since service to the present.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Reasonable doubt has been resolved in favor of the Veteran in finding that the Veteran's chronic intermittent swelling of the bilateral forearms first manifested during his active service.  Accordingly, the Board finds that service connection for chronic intermittent swelling of the bilateral forearms is warranted.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for swelling of the bilateral forearms is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


